Citation Nr: 0712282	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected major depressive disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in December 2003 
and April 2006 for additional development of the record.  

The issue on appeal is partially addressed in the REMAND 
section of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected major depressive disorder has been 
shown to be at least moderately severe in degree, with 
symptoms, which have been shown to have worsened since 2002, 
including a flattened affect.



CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
evaluation for the service-connected major depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130 including Diagnostic Code 9434 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, to the extent that the 
action taken hereinbelow is favorable to the veteran, no 
further assistance in developing the facts pertinent to the 
limited matter addressed in this decision is required at this 
time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, major 
depressive disorder which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses major 
depressive disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for major 
depressive disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for major 
depressive disorder which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name.  

In the appealed June 2002 rating decision, the RO granted 
service connection for major depressive disorder on the basis 
of in-service mental health treatment for a disorder noted to 
have preexisted service.  A 10 percent initial evaluation was 
assigned, effective from February 28, 2002.  

The RO based the initial 10 percent evaluation on the report 
of an April 2002 VA psychiatric examination, during which the 
veteran described a lack of motivation, unhappiness, 
depression and having sexual difficulties.  He reported 
sleeping only three to four hours per night, with episodic 
anxiety and trouble concentrating.  He denied psychotic 
symptoms and noted that he was working on a part-time basis 
but looking for full-time work.  

A mental health examination revealed that the veteran was 
alert, oriented in all spheres, somewhat dysphoric, and 
having a sluggish and underresponsive affect and rather 
unhappy facial expression.  No significant memory, intellect, 
insight, or judgment deficits were noted.  

The examiner described the veteran as having little or no 
motivation or energy, a poor outlook on life, feelings of 
helplessness and hopelessness, low self-esteem and little 
interest in his surroundings.  He was also noted to be 
episodically frightened by his world to the point where he 
would become overtly anxious.  

The examiner described the veteran's major depressive 
disorder as being recurrent and of "moderate to occasionally 
moderately severe intensity with some anxiety features 
attached."  A passive-aggressive personality disorder was 
also noted, and a Global Assessment of Functioning (GAF) 
score of 65-70 was assigned.  

In a December 2003 decision, the Board increased the 
evaluation for the veteran's major depressive disorder to 30 
percent based on the examination results noted hereinabove.  
In an April 2004 rating decision, the Appeals Management 
Center (AMC) effectuated this evaluation as of the February 
28, 2002 date of claim.  

Multiple VA mental health records from April 2004 indicate 
treatment for both major depression and post-traumatic stress 
disorder (PTSD) symptoms, including nightmares, 
disassociation, isolative behaviors, irritability, excited 
startle response, panic attacks, and a short-term memory 
deficit.  

The veteran's affect was noted to be somewhat depressed and 
subdued.  He continued to deny psychotic symptoms and 
suicidal ideation.  One treatment record indicates 
"moderate-severe" recurrent major depression, and a GAF 
score of 60 was noted in the same month.  

A July 2005 VA treatment record indicates that the veteran 
had an exacerbation of PTSD symptoms secondary to Persian 
Gulf War combat and Iraqi War/terrorism escalations.  

While the veteran again denied having suicidal ideation, he 
could not sleep and had exaggerated startle response, easy 
irritation, nightmares, anti-social and isolative behavior, 
loss of concentration, memory impairment and increased 
anxiety.  

The veteran underwent a further VA psychiatric examination in 
November 2006.  During this examination, he reported current 
use of Wellbutrin and indicated that he was asked to step 
down from his postal job because he had trouble with anxiety, 
panic attacks, concentration, and focus.  

The veteran's examination revealed no signs or symptoms of 
psychosis, but he was noted to have an affect that was almost 
completely flattened, with little or no sign of spontaneity 
or expression.  He was withdrawn, frustrated, sad, and 
forlorn, and he was noted to feel inadequate and overwhelmed 
by life.  

No significant abnormalities of memory, intellect, insight, 
or judgment were indicated, but the veteran's "perception of 
the world" and of the interaction between himself and the 
world was noted to be "clearly distorted to a significant 
degree because his underlying character pathology."  

The examiner noted that the veteran's major depressive 
disorder was "quite severe" (though described in the Axis I 
diagnosis as "moderately severe to severe" with appreciable 
increases in symptomatology since 2002), with a generalized 
anxiety disorder of moderate intensity and a "relatively 
quite advanced" passive-dependent personality disorder.  

A GAF score of approximately 55 was assigned.  The examiner 
further noted that the veteran's depression and anxiety had 
shown increased symptomatology since his 2002 VA examination, 
with anxiety, lack of concentration and focus, social 
withdrawal, hopelessness, a sense of inadequacy, and 
underlying irritability.  The examiner stated that the 
veteran's current psychiatric regimen was not adequate and 
that his condition was "a particularly intractable one."  

Based on these findings, it is the conclusion of the Board 
that an evaluation of not less than 50 percent is warranted 
for the veteran's major depressive disorder.  The November 
2006 VA examination confirms that this disorder has worsened 
since 2002 and that it is at least moderately severe in 
degree.  

One other notable finding from this examination is that the 
veteran has an almost completely flattened affect, consistent 
with the flat affect symptomatology contemplated by the 
criteria for a 50 percent evaluation.  

The Board also finds that it is at least as likely as not 
that the veteran's symptomatology has been closer to the 
disability picture contemplated by a 50 percent evaluation 
than that contemplated by a 30 percent evaluation during the 
entire pendency of this appeal.  

In this regard, the Board notes both the November 2006 
finding of worsening since 2002 and the notations of 
occasionally moderately severe intensity from the April 2002 
VA examination and of "moderate-severe" recurrent major 
depression from April 2004.  

For reasons described in further detail hereinbelow, further 
evidentiary development is needed before the Board can reach 
the question of whether an even higher disability evaluation 
is warranted.  

Nevertheless, the evidence at this time clearly supports an 
initial 50 percent evaluation, warranted for the entire 
appellate period, for the veteran's service-connected major 
depressive disorder.  To this extent, the appeal is granted.  



ORDER

An initial evaluation of 50 percent is granted for the 
service-connected major depressive disorder for the entire 
appellate period dating from February 28, 2002, subject to 
the regulations governing the payment of VA monetary 
benefits.  



REMAND

During his November 2006 VA psychiatric examination, the 
veteran reported treatment "several months ago" with a 
private psychological group near Meadville, Pennsylvania on 
one or two occasions.  The records of such treatment, 
however, have not been obtained and added to the claims file 
to date, as required under 38 C.F.R. § 3.159(c)(1).  

The Board also finds that the veteran's November 2006 VA 
psychiatric examination report contains some internal 
inconsistencies as to the severity of the veteran's service-
connected major depressive disorder, notably as the examiner 
described the disorder as both "quite severe" and 
"moderately severe to severe" but only assigned a GAF score 
of 55.  

More clarity on this matter is needed before the Board can 
ascertain whether an evaluation in excess of 50 percent is 
currently warranted.  

Also, the examination report reflects that the veteran is not 
presently working but does not contain a description of the 
extent to which the veteran's service-connected major 
depressive disorder limits or precludes substantially gainful 
employment.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted in 
furtherance of obtaining records of his 
recent psychological treatment near 
Meadville.  After securing any necessary 
release forms, with full address 
information, all records of reported 
mental health treatment which are not 
currently associated with the veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
current severity of his service-connected 
major depressive disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All mental health tests and studies 
deemed necessary by the examiner should 
be performed.  Additionally, all 
subjective complaints and objective 
psychiatric symptoms should be noted by 
the examiner.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a GAF score and to 
explain the extent to which the veteran's 
service-connected disorder interferes 
with his ability to secure and follow 
substantially gainful employment.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


